Vinje, J.
The civil court did not make formal findings of fact as it should have done, but it is evident from its written decision that it found that plaintiff did not breach his contract in his letter of March 1, 1917, by asking defendant to accept his resignation to become effective April 1st next. We think this finding is sustained by the facts and should not have been set aside by the circuit judge. Defendant’s declaration in its letter that plaintiff’s request to have his resignation accepted constituted a breach of the contract is a mere erroneous conclusion of law that bound neither party. Defendant should have done what the trial court suggested — either accepted the resignation as requested or refused to do so. Had it done the latter, the plaintiff might have continued in his employment till the contract was completed. Had he not, then he would have breached it. Plaintiff’s letter must be construed as a mere request to have the contract terminate April 1st, which if refused bound him to continue in the employment. It follows that defendant wrongfully discharged plaintiff and that the latter is entitled to recover his salary, commissions, and expenses up to April 1, 1917, as the trial court found.
By the Court. — Judgment reversed, and cause remanded with directions to affirm the judgment of the civil court. •